Case 3:19-cv-17272-MAS-ZNQ Document 150 Filed 02/26/21 Page 1 of 2 PageID: 1809




                                     February 25, 2021
 VIA ECF

 The Honorable Zahid N. Quraishi
 U.S. District Court for the District of New Jersey
 Clarkson S. Fisher Building & U.S. Courthouse
 402 East State Street
 Trenton, NJ 08608

        Re:    UMG Records, Inc., et al. vs. RCN Telecom Services, LLC, et al.
               Civil Action No. 19-17272-MAS-ZNQ

 Dear Judge Quraishi:

        This firm represents Defendants in the above-referenced matter. We write jointly
 on behalf of Defendants, Plaintiffs, and Counterclaim Defendants RIAA and Rightscorp
 to request a sixty (60) day extension of the following two deadlines: (1) deadline for the
 submission of written discovery disputes; and (2) deadline for the close of fact discovery.

        The Scheduling Order currently sets a deadline of February 26, 2021 for all
 written discovery disputes to be submitted to the Court. ECF No. 114 at 2. The
 scheduling order also sets a deadline for all fact discovery to be completed by May 31,
 2021. Id.

         The parties are diligently and in good faith continuing to participate in and work
 toward completing discovery, but the parties agree that additional time is necessary. For
 this reason, the parties respectfully request that the above deadlines be extended by sixty
 (60) days as follows: (1) deadline for the submission of written discovery disputes be
 extended from February 26, 2021, to April 27, 2021; and (2) deadline for the completion
 of all fact discovery be extended from May 31, 2021, to July 30, 2021.

         We have included a “So Ordered” provision at the end of this letter in the hope
 that this extension is acceptable to the Court.

                                           Respectfully Submitted,

                                           /s/ Edward Behm

                                           Edward F. Behm, Jr.
Case 3:19-cv-17272-MAS-ZNQ Document 150 Filed 02/26/21 Page 2 of 2 PageID: 1810




 EFB:gc
 CC: All counsel of record via ECF



 The above Application is SO ORDERED this ___
                                           26 day of February, 2021.

 ______________________________
 The Honorable Zahid N. Quraishi
